Citation Nr: 0508826	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
cruris.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

In an October 1984 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for pseudofolliculitis barbae.  Following 
the submission of additional evidence, the claim was again 
denied in January 1985.  The veteran was notified of that 
decision and filed a notice of disagreement.  In a May 1985 
rating decision the RO denied entitlement to service 
connection for tinea cruris.  A statement of the case was 
issued with respect to both claims, but the veteran failed to 
perfect his appeal.  Thus, these decisions are final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1985).

In July 2002, the veteran again claimed entitlement to 
service connection for both skin disorders.  In an October 
2002 rating decision, the RO denied the claims on the merits 
without addressing whether new and material evidence had been 
submitted.  The veteran perfected an appeal of the July 2002 
decision, which is now before the Board of Veterans' Appeals 
(Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  Because the RO has afforded the 
veteran a greater review on the merits of his claims than was 
otherwise warranted, the Board does not believe the veteran 
will be prejudiced by deciding his case at this time on a new 
and material basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for pseudofolliculitis barbae in January 1985, and that 
decision became final in the absence of a timely perfected 
appeal.

2.  The RO denied the veteran's claim for service connection 
for tinea cruris in May 1985, and that decision became final 
in the absence of a timely perfected appeal.

3.  The evidence received subsequent to the January 1985 
decision denying service connection for pseudofolliculitis 
barbae is not new and material because it does not relate to 
an unestablished fact necessary to substantiate the claim and 
raise the reasonable possibility of substantiating the claim.

4.  The evidence received subsequent to the May 1985 decision 
denying service connection for tinea cruris is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim and raise the reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1985 decision in which the RO denied 
entitlement to service connection for pseudofolliculitis 
barbae is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C. 
§ 4005(c) (1982); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.192 (1984); 38 C.F.R. § 3.156 (2002). 

2.  The May 1985 decision in which the RO denied entitlement 
to service connection for tinea cruris is final, new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.192 (1985); 38 C.F.R. § 3.156 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case the RO informed the veteran of the evidence 
needed to substantiate his claims in September 2003, after 
the rating decision on appeal, by informing him of the 
evidence required to substantiate his claims to including the 
need for new and material evidence.  The RO also informed him 
of the information and evidence that he was required to 
submit, the evidence that the RO would obtain on his behalf, 
and the need for the veteran to advise VA of or to submit any 
additional evidence he wanted to have considered.  
Thereafter, the RO readjudicated the veteran's claim in a 
supplemental statement of the case in June 2004.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

In addition, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and VA 
treatment records. 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

The veteran's service entrance examination report does not 
indicate that he has a skin disorder.  In February 1974 the 
veteran complained of pseudofolliculitis barbae and was 
advised to not shave for 90 days with a conventional type 
razor.  He was told to shave every third day using a 
depilatory.   In March 1974 the veteran complained of 
pseudofolliculitis barbae and was told not to shave for 30 
days and the keep his beard neatly trimmed with scissors not 
to exceed a quarter inch in length.  In January 1976 the 
veteran complained of pseudofolliculitis barbae and was told 
to shave once every three days.  In August 1976 the veteran 
complained of pseudofolliculitis barbae and was again told 
not to shave and keep his beard trimmed to a quarter inch. 
During the first week of November 1976 the veteran complained 
of pseudofolliculitis and his symptoms were diagnosed as 
moderate to severe.  He was advised not to shave for 30 days 
and use a topical ointment.  The veteran's separation 
examination dated November 15, 1976 indicated his skin was 
normal.  

The veteran initially submitted a claim for service 
connection for pseudofolliculitis barbae in August 1984.  In 
an October 1984 decision, the RO denied service connection 
for pseudofolliculitis barbae because it was a constitutional 
or developmental disorder.   

Additional medical evidence was submitted in October 1984, 
indicating treatment for a rash between the veteran's legs, 
diagnosed as tinea cruris.  In a January 1985 decision, the 
RO confirmed the denial of service connection for 
psuedofolliculitis barbae.  The veteran submitted a notice of 
disagreement with the January 1985 decision, stating that he 
disagreed with the denial of service connection for the skin 
rash of the face and groin.

In May 1985 the RO denied service connection for tinea cruris 
because there was no evidence of that disorder while in 
service.  The RO issued a statement of the case (SOC) on the 
issue of service connection for a skin condition of the face 
and groin in May 1985.  The SOC was re-sent to a new address 
in July 1985.

The next correspondence in the record from the veteran is his 
July 2002 request to reopen the claims for service connection 
for the skin conditions.  In his request, he stated that he 
thought his skin conditions were a result of his exposure to 
gas fumes, oil fumes, and general inhaling of fumes 
associated with working in and around the motor pool while in 
service. 

The veteran submitted VA medical records from November 1999 
to September 2002.  The records indicate that in November 
1999, the veteran presented with complaints of a chronic 
recurring skin rash in the groin area, manifested by itching.  
He stated that this rash was associated with heavy sweating.  
Physical examination revealed genitalia-follicular papules at 
the base of the penis.  The impression was rash consistent 
with folliculitis.  In June 2000 the veteran was treated for 
a rash over his groin, forearms bilaterally, and thorax.  
Physical examination revealed that the rash was sporadic.  
The assessment was skin rash, which was well controlled with 
topical hydrocortisone.  Similarly, in September 2002, the 
veteran was treated for prominent follicles along the arm and 
small papules in the area between the thumb and first digit.  
Assessment was folliculitis versus eczema.

In conjunction with this claim the veteran submitted VA 
medical records from November 2002 to May 2003.  The records 
reveal that in April 2003 the veteran reported to the medical 
center requesting a profile for job purposes.  He reported 
having a history of pseudofolliculitis barbae.  He stated 
that his job requires him to be clean shaven, but he cannot 
tolerate it because he will get bumps around the bearded 
area.  In a letter dated the same day, S.D., a physician's 
assistant,  prepared a letter for the veteran which indicates 
that he is a patient at the VA medial center.  The letter 
noted that the veteran has a history of folliculitis barbae 
and cannot shave very closely due to his skin condition 
because shaving closely can cause flaring of his condition. 

 
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

Pseudofolliculitis Barbae

Service connection for pseudofolliculitis barbae was denied 
in October 1984 and January 1985 because the condition was 
considered to be a constitutional or developmental 
abnormality.  In VAOPGCPREC 82-90 (July 18, 1990), VA's 
General Counsel held that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin.  

Since the time of the previous decisions, additional medical 
evidence, in the form of VA treatment records, has been 
submitted.  These medical records indicate that the veteran 
has a history of pseudofolliculitis barbae, but do not reveal 
any treatment for, or current diagnosis of, the disorder.  
Likewise, the April 2003 letter from the physician's 
assistant also notes only that the veteran has a history of 
pseudofolliculitis barbae.  This letter was provided based 
solely on the veteran providing a history to the clinician of 
the disorder.  

The above mentioned records, while new in that the were not 
previously considered, are not material because they do not 
show current treatment for the disorder.  Rather, they note 
only that the veteran has a history of pseudofolliculitis 
barbae; the record before the RO in January 1985 clearly 
showed the veteran's history of pseudofolliculitis barbae.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim, in that the disorder is not 
currently shown in any of the evidence dating from 1998 to 
2003. 

Moreover, to the extent that VAOPGCPREC 82-90 could be 
construed as providing a new basis for entitlement, thereby 
permitting the consideration of the claim for service 
connection on the merits rather than as a reopened claim, the 
Board finds that the claim still would be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Board has the 
fundamental authority to decide a claim in the alternative).  
As noted above, the medical evidence fails to reveal that the 
veteran currently suffers from pseudofolliculitis barbae.  
All of the medical evidence notes only a history of that 
disorder, not the current existence of such.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

In summary, regardless of whether the claim is adjudicated 
under a new and material evidence standard, or on the merits, 
in the absence of evidence of a current disorder, the claim 
must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Tinea Cruris

Service connection for tinea cruris was denied in May 1985 
because the condition was not shown in service.  The medical 
records submitted in conjunction with the veteran's claim to 
reopen reveal current treatment for the disorder.  Thus, they 
are  new in that they were not of record at the time of the 
RO's decision in May 1985.  

The medical records are not material, however, because they 
do not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  Specifically, the records to not 
show that the veteran was treated for tinea cruris while in 
service or that the tinea cruris is etiologically related to 
an in service injury or disease.  

The only evidence purporting to link the veteran's tinea to 
service is the veteran's own statement suggesting that 
exposure to gas fumes, oil fumes, and general inhaling of 
fumes from working in a motor pool while in service caused 
his condition.  However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the veteran lacks such training and 
knowledge, he is not competent to render an opinion regarding 
the diagnosis or onset of tinea cruris.  Thus, while new in 
that it was not previously considered, his statement is not 
material in that it fails to raise a reasonable possibility 
of substantiating the claim. 

In summary the medical evidence submitted in conjunction with 
the veteran's request to reopen a claim for service 
connection for tinea cruris is not new and material, and the 
claim is not reopened.  Thus, the appeal is denied.






	(continued on next page)





ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
pseudofolliculitis barbae, the claim is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for tinea 
cruris, the claim is denied. 



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


